DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 3/23/2021 are acknowledged.  Claims 1, 4-6, 13, and 20-24 are amended.  Claims 2-3 are cancelled.  Claims 1 and 4-24 are pending.

Election/Restrictions
Claims 1, 4-15, and 20-24 are directed to an allowable product. The restriction requirement as set forth in the Office action mailed on 6/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
	The information disclosure statement filed on 3/23/2021 has been considered.  A signed copy is enclosed.

Objections Withdrawn


The objection to claim 15 as being dependent upon a rejected base claim, is withdrawn in light of applicant’s amendment.

Claim Rejections Withdrawn
The rejection of claims 20-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 2, 5-6, 13-14, and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-3, 13-14, and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Castado (WO2015/197737, 2015) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-8, 10, 13-14, and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Telfer et al (WO2010/017383, 2010) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-8, 12-14, and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Boutriau et al (WO2014/086787, 2014) is withdrawn in light of applicant’s amendment thereto.




The rejection of claims 1-8, 10, 13-14, and 20-24 under 35 U.S.C. 103 as being unpatentable over Telfer et al (WO2010/017383, 2010) over Cox et al (WO96/11711, 1996) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-8, 12-14, and 20-24 under 35 U.S.C. 103 as being unpatentable over Boutriau et al (WO2014/086787, 2014) over Cox et al (WO96/11711, 1996) is withdrawn in light of applicant’s amendment thereto.

Conclusion
Claims 1 and 4-24 are pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN GANGLE/Primary Examiner, Art Unit 1645